RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0748-20

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

S.J.,

          Defendant-Appellant,

and

P.J., and S.H. a/k/a S.H.R.,

          Defendants.


IN THE MATTER OF THE
GUARDIANSHIP OF A.K., J.K.,
L.K., and S.K., minors.


                   Submitted November 30, 2021 – Decided January 12, 2022

                   Before Judges Currier, DeAlmeida, and Smith.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Camden County,
            Docket Number FG-04-0171-20.

            Williams Law Group, attorneys for appellant (Victoria
            D. Miranda, of counsel and on the briefs; Alvin Eugene
            Richards, III, on the briefs).

            Andrew J. Bruck, Acting Attorney General, attorney for
            respondent (Melissa H. Raksa, Assistant Attorney
            General, of counsel; Meaghan Goulding, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor A.K. (Meredith Alexis Pollock,
            Deputy Public Defender, of counsel; Noel C. Devlin,
            Assistant Deputy Public Defender, of counsel and on
            brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor J.K. (Meredith Alexis Pollock,
            Deputy Public Defender, of counsel; Todd Wilson,
            Designated Counsel, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors L.K. and S.K. (Meredith Alexis
            Pollock, Deputy Public Defender, of counsel; Damen J.
            Thiel, Designated Counsel, on the brief).

PER CURIAM

      Defendant S.J. appeals from the October 27, 2020 judgment of

guardianship terminating her parental rights to her children A.K., J.K., L.K., and




                                                                            A-0748-20
                                        2
S.K.1 Defendant contends the trial court erred in denying her motion to adjourn

the trial in order to retain a new expert and in finding the New Jersey Division

of Child Protection and Permanency (the Division) met its burden in proving the

four prongs of N.J.S.A. 30:4C-15.1 by clear and convincing evidence. We

affirm.

                                       I.

       Defendant is the mother of seven children.      All of them are in the

Division's custody but only four are the subject of this appeal – A.K. (born in

2010), J.K. (born in 2016), and twins, L.K. and S.K. (born March 5, 2019). 2

       The Division first became involved with defendant following a referral in

2005 regarding unsafe living conditions and allegations of domestic violence.

Additional referrals occurred through the ensuing years and the Division offered

services on each occasion.

       In 2011, the Division received a referral alleging that the family's home

was in deplorable condition and lacked heating, plumbing, a refrigerator, and

had exposed wiring. Defendant was using buckets or going to a local church for


1
    We use initials to protect the identities of the parties. R. 1:38-3(d).
Defendants P.J. and S.H. did not appeal the order terminating their parental
rights.
2
    M.K. was born in 2002 and R.K. was born in 2004.
                                                                          A-0748-20
                                       3
the family's toileting needs.    The Division assisted the family with motel

expenses and referred them to social services. However, when defendant and

her mother (Jane) could not arrange suitable living arrangements for the

children, the Division removed M.K., R.K., and A.K. from defendant's care and

placed them into foster care.

      Thereafter, the Division referred defendant for a psychological evaluation

to assist in the planning of services for defendant and her family.            The

psychologist concluded that defendant functioned "in the [e]xtremely [l]ow to

[b]orderline [r]ange of intellectual ability." In addition, the psychologist stated

that defendant "demonstrates some confusion as to normal and expected child

development" and is "defensive or avoidant, oppositional regarding test -taking,

or otherwise unwilling to endorse commonly endorsed items." The psychologist

recommended defendant participate in a parenting group due to her "limited

cognitive abilities," and opined it was "premature to allow the children to return

to [defendant's] custody."

      Although the Division provided defendant with therapy treatment, the

services were unsuccessful because of her "limited cognitive ability." In late

2011, defendant underwent a psychiatric evaluation following which she was

diagnosed with "borderline IQ." The psychiatrist concluded that defendant


                                                                             A-0748-20
                                        4
"could not safely parent without help and that Jane . . . was not considered

capable of parenting . . . [due to her own] signs of delusional disorder."

      The Division arranged for defendant to have individual counseling and

additional psychological services. However, when she was discharged from

treatment, her psychologist remained skeptical about defendant's ability to

parent on her own.      He also had concerns about defendant's "unrealistic

thoughts" and the fact that defendant and her mother "did not take responsibility

for any of the circumstances that led to the children's removal," "never sent . . .

the children [to] or involved the children in outside or structured activities," and

"discussed inappropriate things in front of the children."

      Nevertheless, the Division returned M.K., R.K., and A.K. to defendant's

custody in March 2012. After the case was closed in September 2012, there was

little interaction with the Division for the next several years.

      In 2017, the Division received numerous referrals regarding the

uncleanliness of the children and allegations of drugs and weapons in the home.

The Division was unable to locate the family to investigate the referrals. The

case was ultimately closed in October 2017 because the allegations were not

established.




                                                                              A-0748-20
                                         5
      In December 2017, the Division again received referrals regarding

defendant and her children. The allegations included: seven-year-old A.K. was

still in diapers, inappropriate incidents occurring between M.K. and R.K., and

there were multiple animals and litter boxes near the children's beds. After

defendant and her mother refused to cooperate with the Division's

investigations, the Division sought and was granted care and supervision of the

children in February 2018.

      In September 2018, the Division received a referral from A.K.'s school in

which the reporting person was concerned that eight-year-old A.K. did not know

her letters, how to spell her name, or how to hold a book. This was A.K.'s first

year in school because defendant had previously homeschooled her. The school

also disclosed that defendant and her mother told school officials that the

Division stole and cloned A.K. while she was in foster care. Jane stated,

"[A.K.'s] brain 'was sucked out,' and that she was ultimately cloned." She also

informed the school that although Jane had been diagnosed with schizophrenia

and prescribed medication, she did not take it because "the people were out to

kill her using the medication."

      Later that month, when a Division worker entered defendant's home for

an announced visit, defendant told the worker that when A.K. was a baby, "the


                                                                          A-0748-20
                                       6
Division stole [A.K.] and placed her with a resource parent . . . and . . . cloned

[her]." Defendant further reported that the procedure occurred at a hospital and

a Division worker was paid for selling A.K.'s brain cells. Defendant also told

the worker that A.K. is afraid of her doctor because that doctor was "part of the

conspiracy" to clone her. Defendant stated the Division did not clone her older

children M.K. and R.K., "because they were too old." Then, defendant told the

Division worker that when defendant was visiting A.K. as a baby while in

Division placement, defendant saw that A.K. was "bleeding from the head, with

bruises and an incision" and "had black and blue marks on her vagina that was

plastered with diaper cream." Defendant said this observation further

substantiated her claim that the Division and A.K.'s resource parents had

"severely beaten" and "cloned" A.K.

      Also during this visit, defendant told the Division worker that she sees

A.K.'s clone in the neighborhood and has taken pictures of her. When the

Division instructed defendant to stop taking pictures of minor children,

defendant told the Division that R.K. secretly takes the pictures. The Division

worker then spoke to M.K. and R.K. who confirmed that they also believe A.K.

was cloned.    Following this visit, the Division worker initiated a safety




                                                                            A-0748-20
                                        7
protection plan. When the plan failed, the Division removed R.K., M.K., A.K.,

and J.K. from defendant's custody.

      Thereafter, the court granted the Division the custody, care, and

supervision of defendant's four children and ordered defendant and her mother

to undergo a psychological evaluation. Defendant was permitted supervised

visits with her children twice a week for two hours. Defendant and her mother

were instructed not to contact the children outside of the supervised visits.

      Nevertheless, the Division received a report that defendant and her mother

were "leering into the [children's] school playground." Also, defendant's family

friend attempted to remove R.K. and M.K. from school with an "affidavit of

guardianship," and later attempted to file for custody of the children. Due to

these incidents, the Division moved M.K., R.K., and A.K. to a different school.

      In October 2018, defendant underwent a psychological and parenting

capacity evaluation. The doctor concluded that defendant "functions in the

[e]xtremely [l]ow to [b]orderline [r]ange of intellectual ability." In assessing

defendant's parenting abilities, the psychologist noted that defendant

"demonstrate[d] some confusion as to normal and expected child development"

and that she exhibited "a low level of empathy for children and lack of awareness

of the differing roles of children and adults in a family." The psychologist was


                                                                            A-0748-20
                                        8
concerned about defendant's "base of parenting knowledge and skills," and

concluded that defendant's issues emanated from "her lack of knowledge and

understanding about her children's disorders, her lack of parenting skills and

knowledge, and her susceptibility to the influence of her mother Jane when her

mother is clearly not mentally stable."

      Although defendant completed parenting classes and individual therapy,

she did not appear to understand the developmental needs of a child past infancy.

The Division also offered defendant parent and child interactive therapy, but it

was ultimately unsuccessful, as defendant was hostile and refused to continue

with the sessions when her mother could not attend.

      After defendant failed to attend the supervised visit with her children on

March 7, 2019, the Division learned she was pregnant and had given birth to

twins, L.K. and S.K., two days earlier. In an effort to prevent the Division from

learning of her pregnancy, defendant had unsuccessfully attempted to schedule

her c-section at a hospital in Philadelphia.     On the day of the scheduled

supervised visit, Jane appeared and told the children that defendant was having

oral surgery.

      When the Division met with defendant at the hospital after she had given

birth, defendant was unable to provide information about the twins' father other


                                                                           A-0748-20
                                          9
than his name was "Sam" and that she had met him on a dating site. Defendant

also told the Division worker that she had a friend who was going to adopt the

twins because defendant did not want them to go into foster care. Defendant

reiterated that the Division was conspiring to sell her children and holding her

other children "as prisoners." The Division removed the twins from defendant's

custody on March 8, 2019.

      In April 2019, the Division set up visitation between defendant and her

children. During the April 11 visit, defendant alleged that L.K.'s foster parents

had "beaten [him] up." She made this statement in front of her children, which

caused them to become visibly upset and confused.          During a June 2019

visitation, defendant and her mother repeatedly told the children that the

Division was selling them and the twins.

      In July 2019, the Division referred defendant for a parental capacity

evaluation.   Defendant was diagnosed with "delusional disorder," "[m]ild

intellectual disability," "[p]attern of psychological abuse," "[e]ducational and

medical neglect," [and] "[i]mpaired insight and judgement." The doctor also

found evidence of risk factors that would "interfere with safe and effective

parenting."   She recommended medication and therapy to treat defendant's

delusional disorder but cautioned that defendant would not benefit from


                                                                           A-0748-20
                                      10
counseling or other parenting programs unless her delusional disorder was

reduced with medication. The doctor opined that if defendant did not follow the

recommendations, she should not be unified with her children.

      Defendant's visits with her children resumed in September 2019. The staff

reported that defendant and her mother ignored the staff, called them names, and

often argued with them. Defendant continued to discuss her conspiracy theories

and Jane told the Division workers "you are all against my daughter."

      Based on the psychological and parenting capacity reports and defendant's

conduct during the supervised visits, the Division recommended a partial

psychiatric care program at Jefferson Behavioral Health. In an October 3, 2019

report, the psychiatrist concluded that defendant has "[d]elusional disorder[,]

[p]ersecutory type," severe post-traumatic stress disorder, and a "[s]evere

learning and intellectual disability."

      Over the next nine months, defendant attended individual therapy

sessions. She also requested a clinical evaluation for "her pending case" with

the Division. The therapist concluded defendant had a preliminary diagnosis of

"[a]djustment disorder with mixed anxiety and depressed mood."

      In February 2020, defendant admitted herself to the Genesis Counseling

Center. She attended virtual sessions and was discharged on May 1, 2020.


                                                                          A-0748-20
                                         11
Defendant sought readmission on May 21 and was diagnosed with an

"[u]nspecified [i]ntellectual [d]isability and [a]djustment [disorder] with

[m]ixed [m]ood." However, the Center discharged defendant from its program

after Jane impersonated defendant during the phone telehealth appointments,

defendant threatened Genesis employees in emails, Jane berated the

psychologist and told her she had watched the psychologist leave work and get

picked up by her husband. Although the Division referred defendant to another

agency, she declined to go.

      Due to the COVID-19 pandemic, the Division stopped in-person visits

between defendant and her children, instead offering virtual visits over Zoom.

However, the visits with the twins were delayed until May 2020 because

defendant was harassing their resource parents.

      Once in-person visits resumed in July 2020, defendant refused to attend,

and the Division suspected she was pregnant. The Division's suspicions were

confirmed, and the Division was granted custody of defendant's seventh child

when she gave birth in October 2020. After defendant gave birth, she requested

the resumption of in-person visits with her children.

      Although the Division continued to assist defendant with medication and

monitoring, it had a difficult time finding a provider to prescribe medicine


                                                                        A-0748-20
                                      12
without an updated evaluation.     Defendant refused to undergo any further

psychological evaluations because the guardianship trial was to begin shortly ,

and defendant stated she would be prejudiced by further evaluations.

      In August 2020, the trial judge conducted an in-camera interview with

A.K. During the interview, A.K. stated she would like to live with defendant

but could not explain why. When the judge asked her whether she would also

be happy living with her resource parents, A.K. said yes.

                                       II.

      Following the filing of the guardianship complaint, the court conducted

several case management conferences between April 22, 2020, and the start of

trial in October 2020.    At each of those conferences, defendant's counsel

discussed the need for a defense expert report.

      In April 2020, counsel stated he intended to obtain a report from

defendant's current treating provider – Dr. Anthony Christinzie, Ph.D. At the

next conference—on May 20—defendant's counsel informed the court the

provider was a licensed professional therapist and had a Ph.D., so counsel was

not sure if he was "an appropriate witness." The judge reminded counsel that

the case was scheduled for trial in early September in an attempt to comply with




                                                                          A-0748-20
                                      13
the statutory requirements regarding guardianship cases. 3 See N.J.S.A. 30:4C-

15.2 ("A final hearing for guardianship shall be held within three months from

the date the petition is filed with the Family Part. . . .").

      The judge stated: "[Y]ou're going to have to decide if you're calling Dr.

Christinzie, if not, who you're using as an expert, what you're doing or

otherwise." Counsel responded: "Absolutely." The judge continued, "Because

obviously if this requires a psychiatric analysis, I would think that a licensed

therapist is not the person to be rendering this determination."

      Later during the conference, the judge inquired of defendant's counsel:

"[I]f you're going to be obtaining your own expert, do you expect that you're

going to be obtaining another expert?" Counsel replied: "I mean, it sure looks

that way, Judge, based upon examining Dr. Christinzie's CV, but I'll discuss it

with my client subsequent to this hearing." The judge reiterated that as soon as

the courts re-opened, "the matter will proceed as timely as possible to trial."

      At the next case management conference, held on June 16, 2020,

defendant's counsel informed the court that Dr. Christinzie was not a psychiatrist

and therefore he would not be issuing a report nor testifying as an expert witness.



3
  As the courts were closed during the early months of the Covid-19 pandemic,
the judge could not comply with the three-month statutory requirement.
                                                                             A-0748-20
                                         14
Counsel advised that defendant had gone to another facility and completed the

intake process but a week later the facility contacted counsel and said they would

not testify in court. Counsel stated he had two potential experts he intended to

contact and understood the need to get an expert "firmly in place." The judge

acknowledged it was unlikely the trial could proceed in early September due to

the continued closure of the courts. She set a trial date of October 5, 2020, after

obtaining the consent of all counsel.

      During the July 7, 2020 case management conference, defendant's counsel

informed the court he had retained an expert – Ange Puig, Ph.D. Counsel and

the court were familiar with Dr. Puig and agreed that his credentials would not

be an issue.

      On August 22, 2020, defendant's counsel informed the court that Dr. Puig

had examined defendant on two occasions in July and August and "was putting

together an expert report." Counsel stated: "[o]bviously, he's prepared to testify

and will testify."   The following week, the court informed counsel that a

courtroom was reserved for the October 6 trial.

      During the September 10, 2020 case management conference, the court

asked defendant's counsel about the status of Dr. Puig's report. Counsel replied:

"The final evaluation [of defendant] is on [September]16. He's met with her I


                                                                             A-0748-20
                                        15
think three times already. . . . He's well aware of the trial date. He's well aware

of, you know, when—that the reports have to be done diligently." Counsel

stated he had spoken to the expert just a few days earlier. He also advised Dr.

Puig was only preparing a psychiatric assessment and not a bonding evaluation.

        At a final conference before trial on September 23, 2020, defendant's

counsel stated he was expecting a report from Dr. Puig "within the next day or

two."

        On October 1, 2020, the court held a conference after receiving an email

from defendant's counsel stating he was having an issue with Dr. Puig. During

the conference, defendant's counsel advised that Dr. Puig informed him on

September 29 that the doctor "would not be available and would not be

testifying, [and] that he [had not prepared] a report in this matter."

        Defendant's counsel requested an adjournment stating defendant would be

"severely prejudiced if not even given the opportunity to, to obtain another

expert to testify on her behalf." The Division objected, pointing out the need

for permanency for the children and the passage of seven months from the filing

of the complaint. The Division's counsel stated: "This isn't an instance where

[defendant] did not have an expert. She retained an expert, and he will not be

testifying. So it's not [a] situation where she did not have the opportunity to


                                                                             A-0748-20
                                       16
seek an expert on her behalf." The Law Guardian for A.K. advised he was

"somewhat relying upon [defendant's] expert" and therefore joined in the

adjournment request.

      The court clarified with defendant's counsel that Dr. Puig's first interview

of defendant was over two months earlier—on July 24—and the doctor was not

now unavailable or requesting more time. Counsel agreed with the judge's

statement and added: "the expert we retained is declining to testify."

      After discussing the history of the litigation, including the lengthy

placement of the children and the extensive discussions at multiple case

management conferences regarding experts, the court denied defendant's request

for an adjournment.      The judge found that the "children are entitled to

permanency," and "an end in sight," whether it be a termination of parental rights

or a plan of reunification.    The judge noted Dr. Puig had completed his

evaluation but was declining to testify. She concluded it was not appropriate to

grant an adjournment to allow defendant to "shop" for an expert and further

delay the trial.

      Trial began on October 6, 2020. J.K., L.K., and S.K.'s law guardians

supported the Division's application to terminate defendant's rights. A.K.'s Law

Guardian opposed termination.


                                                                            A-0748-20
                                       17
        The Division produced Alan Lee, Psy.D., and caseworker Lori Faye as its

witnesses. Dr. Lee testified that his testing revealed defendant's IQ was 60,

which is within the 0.4 percentile. Dr. Lee further testified that a person at this

IQ range typically has difficulty with complex tasks, abstract thinking, and

problem solving. Dr. Lee opined that defendant's "psychological and emotional

functioning is less mature and less developed than most adults," resulting in

defendant's difficulty with problem-solving and understanding the complex

demands of child rearing.

        Dr. Lee also observed that defendant perceives, understands, and

interprets information in a way that is "not supported by reality." He diagnosed

defendant with a "delusional disorder," "a rule out" for schizophrenia, 4

"intellectual disability disorder," "dependent personality traits," and a "reading

or spelling learning disability." In conclusion, Dr. Lee testified that defendant

should not be reunified with her four children now or in the foreseeable future.

He also stated that defendant's prognosis for significant and lasting change was

poor.




4
   A "rule out" means that it is possible that defendant has schizophrenia,
although she did not meet the full criteria for the diagnosis.
                                                                             A-0748-20
                                       18
      Dr. Lee also conducted several bonding evaluations. As to the bonding

evaluation between A.K. and defendant, the doctor stated A.K. showed some

happiness and was not distressed or upset when meeting with defendant.

However, he opined it was "an ambivalent and insecure attachment and

relationship," and "not a significant and positive bond." Dr. Lee found there

was "a low risk of [A.K.] suffering severe and enduring harm if her relationship

with [defendant] is permanently ended."

      Dr. Lee also conducted a bonding evaluation of A.K. and her resource

parents. He noted that A.K. seemed happy and showed no distress. The doctor

stated that A.K. had "formed a significant, positive, psychological attachment

and bond with . . . each of the resource parents and . . . there's a significant risk

for A.K. suffering severe and enduring harm if her relationship with the resource

parents is permanently ended."

      In discussing the other three children, Dr. Lee opined that J.K, L.K., and

S.K. have an "ambivalent and insecure attachment" with defendant. In contrast,

the doctor found J.K., L.K., and S.K. have a "positive psychological and

emotional attachment or bond" with their respective resource parents.

      Caseworker Faye testified regarding the Division's due diligence in

pursuing the friends and relatives defendant identified for possible placements.


                                                                               A-0748-20
                                        19
The Division found that none of the options were appropriate. Faye also testified

about the children's resource parents and current placements, stating that all the

children's resource parents were committed to adoption. Overall, Faye described

the children as doing well with their resource parents. Defendant did not testify

at trial and did not present any witnesses.

      On October 27, 2020, the court issued a comprehensive well-reasoned,

one-hundred-page oral opinion finding the Division had sustained its burden of

proof, by clear and convincing evidence, as to the four statutory prongs of

N.J.S.A. 30:4C-15.1—the "best interests of the child" test. The court entered a

judgment of guardianship terminating defendant's parental rights.

                                       III.

      "Our review of a trial judge's decision to terminate parental rights is

limited." N.J. Div. of Youth & Fam. Servs. v. G.L., 191 N.J. 596, 605 (2007)

(citing In re Guardianship of J.N.H., 172 N.J. 440, 472 (2002)). "Because of the

family courts' special jurisdiction and expertise in family matters," we accord

great deference to the Family Court judge's fact finding. N.J. Div. of Youth &

Fam. Servs. v. M.C. III, 201 N.J. 328, 343 (2010) (citation omitted). Therefore,

the trial court's findings "are binding on appeal when supported by adequate,




                                                                            A-0748-20
                                       20
substantial, credible evidence." Thieme v. Aucoin-Thieme, 227 N.J. 269, 283

(2016) (quoting Cesare v. Cesare, 154 N.J. 394, 411-12 (1998)).

      On appeal, defendant asserts the trial court made "improper findings of

fact and conclusions of law based on the record"; she was deprived of the

effective assistance of counsel; the trial court erred in finding the Divisio n met

its burden to terminate her parental rights under N.J.S.A. 30:4C-15.1; and the

court abused its discretion in denying her adjournment request to obtain a new

expert.

      To strike the proper balance between a parent's constitutional rights and

the child's need for permanency, courts apply the "best interests of the child"

test codified in N.J.S.A. 30:4C-15.1(a). This test authorizes the Division to

petition for the termination of parental rights in the "best interests of the child"

if the following prongs are met:

            (1) The child's safety, health, or development has been
            or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm;

            (3) The division has made reasonable efforts to provide
            services to help the parent correct the circumstances
            which led to the child's placement outside the home and

                                                                              A-0748-20
                                        21
            the court has considered alternatives to termination of
            parental rights; and

            (4) termination of parental rights will not do more harm
            than good.

      Our Court has held that these four prongs are not "discrete and separate."

N.J. Div. of Child Prot. & Permanency v. R.L.M., 236 N.J. 123, 145 (2018)

(quoting In re Guardianship of K.H.O., 161 N.J. 337, 348 (1999)). Rather, the

prongs "relate to" and "overlap" with each other.

      We affirm for the reasons stated in the judge's October 27, 2020 oral

decision.   Defendant's appellate arguments are without sufficient merit to

warrant further discussion beyond the following comments. R. 2:11-3(e)(1)(E).

                                      IV.

      The court did not err in finding the Division met its burden under the four

prongs. As to prong one, the Division presented evidence defendant harmed her

children's safety, health, and development by: failing to provide proper housing;

failing to take responsibility for the removal of the children; failing to

adequately take care of her children and attend to their educational needs;

continuing to state that the Division and resource parents had beaten and cloned

the children; taking pictures of children defendant believed were A.K.'s clones;




                                                                           A-0748-20
                                      22
enlisting her older children to take pictures of A.K.'s alleged clone; failing to

attend visits with her children; and harassing L.K. and S.K.'s resource parents.

      Defendant's delusional disorder poses actual and potential harm to her

children and the trial judge properly found that prong one was satisfied because

defendant suffers from and acts upon her delusions, and her distorted

perceptions significantly impact her parenting ability. The court also considered

Dr. Lee's testimony that defendant's delusions led to her "bizarre" and "unusual

beliefs" about her children, as well as limited her insight and awareness.

      As to prong two, the judge found defendant was unwilling to eliminate the

harm to her children in failing to take any responsibility for the two removals

and resulting litigation. Instead, defendant blamed others. The judge also found

that defendant did not self-report any mental health issues during multiple

psychological evaluations, and only portrayed herself in an "unrealistically

positive light." This finding raised significant concerns about defendant's ability

to safely parent.   Furthermore, defendant had not come up with a plan to

eliminate the harm to her children and to provide a safe and stable home for

them if her parental rights were not terminated.

      In turning to the third prong, the judge found the Division made "more

than reasonable efforts to provide services" to defendant and her mother. Even


                                                                             A-0748-20
                                       23
prior to the 2018 removal, the Division provided defendant with a multitude of

services. And, as discussed above, the Division continued to offer and provide

services to defendant after the children's removal including parenting classes,

therapy programs, and medication management. Defendant did not attend or

complete many of the offered programs and services and refused to take

medication or treat her mental illnesses.

      In addressing prong four, the trial judge found the record "clearly

demonstrates" that each of the children bonded with their resource parents and

that the resource parents met the children's needs. In contrast, defendant was

not able to safely parent her children.

      The court recognized that the children were entitled to permanency and

stability, which could be achieved by terminating defendant's parental rights and

permitting the children to remain with their resource families. The court also

acknowledged A.K. might experience some distress if separated from defendant,

but found any problems could be mitigated through therapy and her resource

parents' support.

      The trial judge thoroughly considered the overriding necessity for the

children to have permanency and stability, the poor prognosis for defendant's

improvement, the secure bonds between the children and their resource parents,


                                                                           A-0748-20
                                          24
and the insecure bonds between the children and defendant. The court's findings

underlying its determination to terminate defendant's parental rights were

supported by the substantial credible evidence in the record.

       We are unconvinced by defendant's argument that she did not receive

effective assistance of counsel during this litigation. To the contrary, the court

commended defendant's counsel for his "excellent advocacy," noting his

extreme diligence and describing him as doing a "thorough job." Counsel

attempted to produce a psychiatric expert, but his attempts were futile after

several experts declined to testify following a review of records and meeting

with defendant.

       Defendant cannot demonstrate that counsel's performance was deficient

or that any deficient performance prejudiced her defense. See Strickland v.

Washington, 466 U.S. 668 (1984).

       We turn then to the final issue before us: was the trial judge's denial of

defendant's adjournment request an abuse of discretion? We conclude it was

not.

       A motion for an adjournment is addressed to the discretion of the trial

court and will not lead to reversal unless the requesting party suffered a manifest

wrong or injury. State v. Hayes, 205 N.J. 522, 537 (2011); Escobar-Barrera v.


                                                                             A-0748-20
                                       25
Kissin, 464 N.J. Super. 224, 233 (App. Div. 2020). We will only reverse a trial

court's denial of a motion to adjourn where the decision is "without a rational

explanation, inexplicably departed from established policies, or rested on an

impermissible basis." Flagg v. Essex Cty. Prosecutor, 171 N.J. 561, 571 (2002)

(citation omitted).

      Furthermore, in guardianship cases, "[g]iven the impact of a trial delay or

interruption on a child awaiting permanency, Family Part judges . . . must be

mindful of the need for prompt determination of the difficult issues before

them." R.L.M., 236 N.J. at 146-47. "[C]hildren have an essential and overriding

interest in stability and permanency." In re Guardianship of J.C., 129 N.J. 1, 26

(1992). Therefore, "it is inimical to their welfare that their legal status remain

unresolved." Ibid.

      From the outset, following the filing of the guardianship complaint in

March 2020, the court and defendant's counsel discussed the issue of a defense

psychiatric expert. As is well documented in the conferences as described

above, defendant's counsel approached several individuals and entities

attempting to procure a psychiatric opinion he could present at trial to counter

Dr. Lee's opinions. Counsel was aware trial would take place within six months.




                                                                            A-0748-20
                                       26
         In June, counsel informed the court that defendant had completed the

intake process for the retention of a particular expert but was later apprised that

the expert would not participate in the litigation. Counsel sought a new expert

and told the court in early July he had successfully found a psychiatrist who

would review documents, interview defendant, issue a report and testify at trial

if desired. Trial was scheduled for October 6.

         However, on October 1, defendant's counsel notified the court that Dr.

Puig refused to issue a report or testify. Therefore, he sought to adjourn the

trial.

         At the time, defendant did not have a new expert who had agreed to proffer

an opinion in the case. Defendant would have to find a willing expert – for the

third time—and begin the process anew with providing documentation,

producing defendant for interviews, and allowing time for the issuance of a

report. There was no guarantee defendant could procure an expert to counter

the opinions of Dr. Lee, opinions supported by numerous medical professionals

who preceded him with similar diagnoses, recommendations, and evaluations.

Defendant could not and did not state that any report she might have been able

to produce would be favorable to her or change the judge's findings on the four

statutory prongs.


                                                                             A-0748-20
                                         27
      In addition, any continued delay disserved the children's interest in

stability and permanency. The statute requires a court to hold a guardianship

trial within three months after the petition is filed. Here, the court was asked to

adjourn a trial that was already scheduled to begin four months beyond that

deadline.

      We are satisfied the judge did not abuse her discretion in denying the

adjournment request. There was no manifest prejudice to defendant as the

Division was still required to prove the four statutory prongs by clear and

convincing evidence. And defendant was able to cross-examine the Division's

witnesses and present evidence.

      Affirmed.




                                                                             A-0748-20
                                       28